
	

113 S754 IS: Shellfish Marketing Assistance Fairness Act
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 754
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Specialty Crops Competitiveness Act of 2004
		  to include farmed shellfish as specialty crops.
	
	
		1.Short titleThis Act may be cited as the
			 Shellfish Marketing Assistance
			 Fairness Act.
		2.Farmed Shellfish
			 as specialty cropsSection
			 3(1) of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note;
			 Public Law 108–465) is amended by inserting farmed shellfish, 
			 after fruits,.
		
